Ibach, P. J.
Appellees made application under §45 of the Indiana Workmen’s Compensation Act (Acts 1915 p. 392) for the review of a former award on the ground of a change in condition. A hearing was had before less than the full board and a new award made on October 27, 1916, relieving appellees from payment of further compensation to appellant after October 4, 1916.
*103This is an attempted appeal from the award made on October 27, 1916. Appellees have filed their verified motion to dismiss the appeal on the ground that the appeal was not taken within the time provided by §61 of said act, which provides: “An award of the board, as provided in section 59, if not reviewed in due time, or an award of the board upon such review as provided in section 60, shall be conclusive and binding as to all questions of fact, but either party to the dispute may within thirty days from the date of the award appeal to the appellate court for errors of law under the same terms and conditions as govern appeals in ordinary civil actions.”
The transcript and assignment of errors were not filed in this court until January 27, 1917, more than thirty days from the date of the award. It follows that the appeal was not taken within the time provided by said act, and therefore this court is without jurisdiction to determine any of the questions sought to be presented.
Appeal dismissed.
Note. — Reported in 115 N. E. 347. Time for appeal from award under the Workmen’s Compensation Act, L. R. A. 1916 A 178, 266. See also 3 C. J. 1043; 2 Cyc 789.